In an action to foreclose a mortgage, the defendant Morgan M. Munsey appeals from an order of the Supreme Court, Kings County (Maraño, J.H.O.), dated April 25, 2006, which, after a hearing, in effect, denied his motion to vacate the judgment of foreclosure and sale on the ground that the court did not have personal jurisdiction.
Ordered that the order is affirmed, with costs.
“An appearance by a defendant in an action is deemed to be the equivalent of personal service of a summons upon him, and therefore confers personal jurisdiction over him, unless he asserts an objection to jurisdiction either by way of motion or in his answer” (Skyline Agency v Coppotelli, Inc., 117 AD2d 135, 140 [1986]; see also CPLR 320; National Loan Invs., L.P. v Piscitello, 21 AD3d 537 [2005]). The appellant neither moved to dismiss the complaint on the ground of lack of personal jurisdiction nor asserted lack of personal jurisdiction in his answer (see CPLR 3211 [a] [8]; [e]). Accordingly, the appellant waived any *660claim that the court lacked personal jurisdiction over him in this foreclosure action (see Matter of Woicik v Town of E. Hampton, 207 AD2d 356 [1994]).
The appellant’s remaining contentions are without merit. Florio, J.E, Schmidt, Santucci and Lunn, JJ., concur.